COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:       Chi Truc Hoang v. Trevor Gilbert and Jorja Gilbert

Appellate case number:     01-15-00681-CV

Trial court case number: 2011-58137/2011-58137A

Trial court:               334th District Court, Harris County

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the documents from trial court cause number 2011-58137 which
correspond to the following image numbers from the clerk’s website:

      Hoang’s Response to Gilbert’s Motion for JNOV, 63471860 (12/11/2014)
      Hoang’s Motion to Set Aside Order for JNOV, 65089504 (4/20/2015)
      Proposed Order on Hoang’s Motion to Set Aside Order for JNOV, 65085819
      (4/20/2015)
      The exhibits filed with Plaintiffs’ Response and Brief in Opposition to Hoang’s
      Motion for Summary Judgment, 55144127 (3/27/2013)

These documents are listed in the exhibit list for cause number 2011-58137, accessible via the
district clerk’s electronic records. They pertain to cause number 2011-58137A, which was severed
from cause number 2011-58137 on December 12, 2014. It appears that the documents were filed
in the wrong cause number.

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of the
date of this notice.
       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s signature:


Date: March 7, 2016